Chief Judge Fuld (dissenting).
In my view, too, law enforcement officials must desist from questioning a person in custody once they learn that he is represented by an attorney unless both he and his lawyer affirmatively waive his right to counsel. Were we dealing with a civil case, no matter how trivial, it would be unthinkable for the lawyer for one party to speak to the other party in the absence of the latter’s attorney. Indeed, our canons of ethics explicitly condemn and forbid such conduct (American Bar Assn. Code of Professional Responsibility, Canon 7, Disciplinary Rules 7-104, [A], [1]). Certainly,, no less is to be expected or demanded when defendants in criminal cases are involved. Accordingly, I thoroughly agree with Judge Breitel’s opinion for reversal.
Judges Scileppi, Bergan, Jasen and Gibson concur with Judge Burke; Judge Breitel dissents and votes to reverse and order a new trial in an opinion in which Chief Judge Fuld concurs in a separate opinion.
Judgment of conviction affirmed.